                                                              1    LIPSON NEILSON P.C.
                                                                   J. WILLIAM EBERT, ESQ.
                                                              2    Nevada Bar No. 2697
                                                                   KAREN KAO, ESQ.
                                                              3    Nevada Bar No. 14386
                                                                   9900 Covington Cross Drive, Suite 120
                                                              4    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              5    (702) 382-1512 – Facsimile
                                                                   bebert@lipsonneilson.com
                                                              6    kkao@lipsonneilson.com

                                                              7    Attorneys for Defendant Antelope Homeowners Association

                                                              8
                                                                                               UNITED STATES DISTRICT COURT
                                                              9
                                                                                                   DISTRICT OF NEVADA
                                                              10
                                                                   DITECH FINANCIAL LLC FKA GREEN                 CASE NO.: 2:17-cv-02029-RFB-NJK
                                                              11   TREE SERVICING LLC; FEDERAL
                                                                   NATIONAL MORTGAGE ASSOCIATION,
                                                              12
                                                                                 Plaintiffs,                      STIPULATION AND ORDER BETWEEN
                      9900 Covington Cross Drive, Suite 120




                                                              13                                                  DITECH AND ANTELOPE TO EXTEND
                       (702) 382-1500 FAX: (702) 382-1512




                                                                   v.                                             DISPOSITIVE MOTION DEADLINE (OR
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14                                                  IN THE ALTERNATIVE JOINT MOTION)
                                                                   ANTELOPE HOMEOWNERS’
                                                              15   ASSOCIATION; and LEODEGARIO D.                 (2nd REQUEST)
                                                                   SALVADOR D/B/A GDS FINANCIAL,
                                                              16
                                                                                Defendants.
                                                              17

                                                              18

                                                              19

                                                              20         Defendant ANTELOPE HOMEOWNERS’ ASSOCIATION (“HOA”), Plaintiff
                                                              21   DITECH FINANCIAL LLC f/k/a GREEN TREE SERVICING LLC; and FEDERAL
                                                              22   NATIONAL MORTGAGE ASSOCIATION, ("DITECH"), hereby stipulate as follows:
                                                              23         IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant
                                                              24   HOA to file its respective dispositive motion and oppose Plaintiff DITECH’s dispositive
                                                              25   motion [Dkt. 73] shall be extended to November 19, 2018. The deadline to file Ditech’s
                                                              26   Opposition to HOA’s dispositive motion and file Ditech’s Reply brief shall be extended to
                                                              27   December 18, 2018. The Parties’ dispositive motions were originally due on November
                                                              28   5, 2018 [Dkt. 77]. HOA served discovery to Ditech on December 28, 2017, shortly
                                                                                                              1
                                                              1    before the stay came into effect and agreed to give Ditech additional time to respond to

                                                              2    HOA’s discovery so that dispositive motions can be properly substantiated. Plaintiff is in

                                                              3    the process of verifying its responses to HOA’s written discovery. Therefore, the parties

                                                              4    hereby stipulate to extend the time as a courtesy given the circumstances. This request

                                                              5    is made in good faith and not for purposes of delay.

                                                              6          The Parties request that this stipulation be treated as a joint motion by Antelope

                                                              7    Homeowners Association and Ditech Financial LLC.

                                                              8          DATED this      5th day of November, 2018.

                                                              9    LIPSON NEILSON P.C.                             AKERMAN, LLP
                                                              10
                                                                   By: /s/ Karen Kao_______________                By: /s/ Vatana Lay______________
                                                              11   J. William Ebert, Esq. (Bar No. 2697)           Melanie Morgan, Esq. (Bar No. 8215)
                                                                   David A. Markman, Esq. (Bar No. 12440)          Vatana Lay, Esq. (Bar No. 12993)
                                                              12   9900 Covington Cross Dr., Suite 120             1635 Village Center Circle Suite 200
                                                                   Las Vegas, NV 89144                             Las Vegas, NV 89134
                      9900 Covington Cross Drive, Suite 120




                                                              13
                       (702) 382-1500 FAX: (702) 382-1512




                                                                   (702) 382-1500                                  (702) 634-5000
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14
                                                                   Attorneys for Defendant Antelope HOA            Attorneys for Plaintiff Ditech Financial,
                                                              15                                                   LLC f/k/a Green Tree Servicing LLC

                                                              16
                                                                                                              ORDER
                                                              17   IT IS SO ORDERED.
                                                              18                     7th day of November, 2018.
                                                                         DATED this _____
                                                              19

                                                              20                                            ________________________________
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                              21

                                                              22   Respectfully Submitted by:

                                                              23
                                                                   By: _/s/ Karen Kao__________________
                                                              24   J. WILLIAM EBERT, ESQ. (Nevada Bar No. 2697)
                                                                   KAREN KAO, ESQ. (Nevada Bar No. 14386)
                                                              25   9900 Covington Cross Drive, Suite 120
                                                              26   Las Vegas, NV 89144
                                                                   Attorneys for Defendant Antelope Homeowners’ Association
                                                              27

                                                              28
                                                                                                               2
